Citation Nr: 0403236	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1955 to 
March 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision, which 
decision confirmed a previously assigned 10 percent rating.  
The appeal was before the Board in October 2002 and July 
2003.  In July 2003, the right wrist rating claim was 
remanded to the regional office (RO).  By an August 2003 
decision, a 30 percent rating was granted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 30 
percent evaluation would satisfy his appeal for an increased 
evaluation of his right wrist condition.  Nor has he or his 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for residuals of fracture of the right 
wrist remains open and is properly before the Board.


FINDINGS OF FACT

1.  The residuals of the veteran's fracture of the right 
wrist are productive of pain, associated with weakness, 
stiffness, swelling, heat, redness, giving away, especially 
with loss of grip, and easy fatigability; lack of endurance 
related to the focal pain of the right wrist; numbness in the 
right hand; and decreased range of motion of the wrist.  

2.  The residuals of the fracture of the right wrist are not 
manifested by disability that equates to more than moderate 
incomplete paralysis of the median nerve; there is no 
ankylosis of the wrist.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.123, 4.124a, Diagnostic Code 8615 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant claim, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that in April 2001 the veteran was 
provided with a summary of the VCAA, including an explanation 
of VA's duty to notify the veteran of the information and 
evidence needed to grant the benefit sought, what information 
and evidence was needed from the veteran, and what 
information VA would try to obtain on behalf of the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
record also shows that, following a rating decision granting 
an increased rating for residuals from fracture of the right 
wrist, the veteran was provided with a Supplemental Statement 
of the Case (SSOC) in September 2003, which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board also notes that the September 2003 
SSOC provided the veteran with the complete text of the 
regulations implementing the VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the 
correspondence of April 2001 detailing the provisions of the 
VCAA informed the veteran of the information and evidence 
needed to substantiate his claim.  

With respect to VA's duty to assist the veteran, the Board 
notes that to a great extent the veteran's record was 
complete prior to the implementation of the VCAA.  The RO had 
previously obtained the veteran's service medical records 
(SMRs), and accumulated numerous opinions of both civilian 
and VA medical examiners.  After the implementation of the 
VCAA the veteran was afforded another VA medical examination 
in April 2003.  Further, in the September 2003 SSOC the RO 
requested that the veteran provide any additional comment or 
information he desired to be included prior to the instant 
appeal being certified to the Board.  In response, the 
veteran informed the RO in December 2003 that he had no 
further evidence or arguments concerning his appeal.  In sum, 
the facts relevant to this appeal have been fully developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  

I.  Background

The record shows that the veteran broke his right wrist while 
on active duty in July 1956.  In June 1958 he was granted 
service connection for the fracture, and given a 10 percent 
disability evaluation, effective March 1957.  In September 
1993 the veteran requested an increased rating for residuals 
of the right wrist fracture.  An increase to 30 percent was 
ultimately granted in a rating decision of August 2003, 
effective from September 9, 1993.  As noted in the 
Introduction above, a claim remains in controversy where less 
than the maximum available benefit is awarded, unless the 
veteran withdraws the claim.  AB v. Brown, supra.  Since the 
veteran's disability is not specifically listed in the VA 
rating schedule, the RO evaluated this claim by analogy to 38 
U.S.C. § 4.124a, Diagnostic Code 8615.  The highest rating 
possible under this code is 70 percent.  Since the veteran is 
currently rated at 30 percent, it must be presumed that the 
veteran is seeking the maximum available benefit of 70 
percent.  

The veteran was afforded a VA medical examination in April 
2003.  The examiner noted that the veteran complained of 
sharp, continuous pain, associated with weakness, stiffness, 
swelling, heat, redness, giving away, especially with loss of 
grip, and easy fatigability.  He also reported a lack of 
endurance related to the focal pain of the right wrist, 
numbness in the right hand over the ulnar distribution, and 
decreased range of motion of the wrist.  The pain is 
precipitated or intensified by gripping, grasping, direct 
pressure over the distal radial ulnar styloid, or by weather 
changes.  

The examiner noted the following subjective observations:  
complaints of pain, demonstrating grimacing, guarding, motion 
restriction, and functional restriction of the wrist.  
Objective observations included significant tenderness over 
the distal ulnar styloid.  Right arm supination was 0-45 
degrees, with 0-85 degrees being normal.   Right arm 
pronation was 0-80 degrees, which is normal.  The examiner 
noted mild swelling over the distal ulna, and tenderness to 
palpation over the distal ulnar styloid.  No new muscle 
spasms were appreciated.  There was tenderness over the 
distal radius, thought to be a small degree expressed over 
the distal ulna.  Dorsiflexion (extension) of the right wrist 
was found to be 0-25 degrees, with 0-70 degrees being normal.  
Palmar flexion of the right wrist was 0-45 degrees, with 0-80 
degrees being normal.  Radial deviation was found to be 0-20 
degrees, which is normal, and ulnar deviation was found to be 
0-22 degrees, with 0-45 degrees being normal.  

Examination of the hand revealed no swelling or effusion, but 
there was tenderness at the wrist.  Regarding finger 
mobility, the fingers approximated the median transverse 
palmar fold to a distance of 10 millimeters on the fingers of 
the right hand, compared to 0 millimeters in the left hand.  
Regarding strength and dexterity of the right hand, the 
examiner found the patient could not maintain or sustain a 
grasp of a textbook because of pain and weakness.  The 
veteran complained of pain on pushing, pulling, twisting, 
probing, writing , and expression with his right hand.  The 
examiner noted that the veteran's neurological examination 
appeared within normal limits, although the grip of the right 
hand was 4/5, compared to 5/5 on the left side.  Deep tendon 
reflexes were 1+ at the biceps, triceps, and brachialis.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  Conjectural 
analogies are to be avoided, as are the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. § 4.20.  As noted above, since the veteran's 
disability is not specifically listed in the VA rating 
schedule, the RO evaluated this claim by analogy to 38 U.S.C. 
§ 4.124a, Diagnostic Code 8615, incomplete paralysis of the 
median nerve due to neuritis.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  (Emphasis added).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The veteran's residuals of a fractured right wrist were rated 
by the RO under Diagnostic Code 8615, the median nerve, 
incomplete paralysis of the hand due to neuritis. 38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8615, a 70 percent 
evaluation for the major extremity is warranted if the 
evidence establishes complete paralysis of the median nerve 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  A 50 percent evaluation is 
assigned where there is incomplete paralysis of the median 
nerve of the major arm that is evaluated as severe.  A 30 
percent evaluation is applicable for incomplete paralysis of 
the major arm that is determined to be moderate.  Id.  (The 
available record indicates that the veteran is right handed.)

The results of the August 2003 VA examination of the right 
forearm and wrist revealed no swelling or effusion.  There 
was tenderness at the wrist.  Regarding finger mobility, the 
fingers approximated the median transverse palmar fold to a 
distance of 10 millimeters on the fingers of the right hand, 
compared to 0 millimeters in the left hand.  Regarding 
strength and dexterity of the right hand, the examiner found 
the patient could not maintain or sustain a grasp of a 
textbook because of pain and weakness.  The veteran 
complained of pain on pushing, pulling, twisting, probing, 
writing , and expression with his right hand.  The examiner 
noted that the veteran's neurological examination appeared to 
be within normal limits, although the grip of the right hand 
was 4/5, compared to 5/5 on the left side.  Deep tendon 
reflexes were 1+ at the biceps, triceps, and brachialis.  
There was significant tenderness over the distal ulnar 
styloid.  The examiner noted mild swelling over the distal 
ulna, and tenderness to palpation over the distal ulnar 
styloid.  No new muscle spasms were appreciated.  There was 
tenderness over the distal radius, thought to be a small 
degree expressed over the distal ulna.  As noted above, range 
of motion tests of the right wrist and forearm revealed 
motion ranging from normal to moderately degraded.  

The veteran complained of sharp, continuous pain, associated 
with weakness, stiffness, swelling, heat, redness, giving 
away especially with loss of grip, and easy fatigability; 
lack of endurance related to the focal pain of the right 
wrist; and numbness in the right hand over the ulnar 
distribution.  The pain is precipitated or intensified by 
gripping, grasping, direct pressure over the distal radial 
ulnar styloid, or by weather changes.

When all of the evidence of record is considered, rating by 
analogy to the criteria found at § 4.123 and § 4.124a, the 
Board finds that the veteran's symptomatology is such that a 
rating higher than his current 30 percent rating (moderate 
incomplete paralysis) for the major arm is not warranted.  A 
higher rating of 70 percent for complete paralysis of the 
left median nerve is not justified by the evidence of record 
because the veteran does not exhibit the symptomatology 
associated with complete paralysis.  A higher rating of 50 
percent for severe incomplete paralysis is also not supported 
by the evidence of record.  As noted above, the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes is moderate, which is the veteran's 
current evaluation.  38 U.S.C. § 4.123.  Although the veteran 
experiences some functional losses beyond the noted sensory 
changes, there is no indication in the record that he has 
constant pain that is so excruciating at times or that he 
experiences the degree of reflex loss and muscle atrophy as 
to warrant the rating for severe, incomplete paralysis.  In 
fact, on examination by VA, his pain was described as being a 
tenderness to palpation, not a constant, at times 
excruciating, pain.  Additionally, the objective indication 
that his neurological examination appeared to be within 
normal limits except for grip strength strongly suggests a 
problem less disabling than occasioned by severe, incomplete 
paralysis.  Indeed, such a clinical finding suggests a 
disability level more akin to a neuritis not characterized by 
organic changes.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating under these schedular criteria.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board notes that in 
previous evaluations this disability has been analogously 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5211.  To be 
rated higher than 30 percent under Diagnostic Code 5211 the 
veteran would have to demonstrate nonunion in the upper half 
of the ulna, with false movement, and with loss of bone 
substance of 1 inch (2.5 cms.) or more, and marked deformity.  
The evidence clearly does not support such an evaluation.

The Board also considered evaluation under 38 C.F.R. § 4.71a, 
the wrist, Diagnostic Codes 5214 and 5215.  Code 5214 
requires the presence of ankylosis, which was not found by 
the examiner, and cannot therefore be a basis for evaluation.  
Finally, the Board considered evaluation under Diagnostic 
Code 5215, which is based on limitation of wrist motion.  The 
demonstrated limits on the veteran's wrist movement do not 
rise to the level required for compensation under Diagnostic 
Code 5215.  In any event, the maximum level of disability 
available under Diagnostic Code 5215 is 10 percent, below the 
veteran's current rating of 30 percent.  Likewise, while the 
veteran has experienced some loss of supination, a higher 
rating may only be assigned under criteria designed to 
compensate such a loss when the hand is fixed in supination 
or hyperpronation.  Diagnostic Code 5213.  The veteran does 
not experience such problems.  Consequently, a rating greater 
than 30 percent may not be assigned even when consideration 
is given to these other potentially applicable rating 
criteria.  (Separate ratings may not be assigned for such 
limitations because the criteria by which the 30 percent 
rating has already been assigned specifically contemplate 
limitation of motion.  38 C.F.R. § 4.124a.  To assign a 
rating separate from the 30 percent assigned would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2003) (the 
evaluation of the same manifestations of disability under 
different diagnostic codes is to be avoided.)

The Board has also considered whether the case should be 
remanded to the RO for referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2003).  The 
record shows the veteran reports that the activities of daily 
living, including eating, grooming, toileting, and dressing 
produce pain in the right wrist, but there is no evidence 
that he cannot otherwise carry out normal daily activities.  
He reports no limitation on walking, standing, or using 
stairs, but is limited to about 30 minutes of driving because 
of pain.  Moreover, the current evidence of record does not 
reflect frequent periods of hospitalization due to residuals 
of his right wrist injury.  This case consequently does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In sum, there is no indication in the 
record that industrial impairment resulting from the wrist 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent.  


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the right wrist is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



